Title: To John Adams from François Adriaan Van der Kemp, 1 September 1800
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld 1 Sept. 1800—

Long time since I should have acknowledged your favour of 12 March had I not hesitated, to interrupt your Excellency’s dignified retirement. To continue, however, in Silence could Seem, that I undervalued the honor, of your Excellency’s condescending, in communicating with me his ideas about a Subject, intended, to promote the Public good. Encouraged by your Excell: flattering opinion, I hazarded to offer it for Publication, but it was rejected—the diction being too incorrect, or I must engage, to take 250 Copies—This my circumstances would not allow.
In vain I made another trial to enlighten and oblige mÿ countrymen—but mÿ talent, unhappily, is to week for success—in this Language—and too few Americans are adepts in the Dutch or french Languages, to undertake it in one of them.
I endeavored to translate Luzac’s Socrates—and offered as a Specimen his Dedication to the President of the Massachusetts Academÿ of Sciences—with a view to make the Americans better acquainted with the Character of His Son—but I failed in the attempt; at least, it was never returned—neither published; having I requested—to have it before corrected.
If truth could ever be the object of vanity, then I might be vain, that my opinion of our illustrious President have so long, and so nicely coincided with the Sentiments of that eminent Politician, who Sway’d so many years, before the last unhappÿ fanatical convulsions of the deluded nations of the antient continent, the judgment of the best and most enlightened part of Europe. Since Longe, are his words, in his last letter, I have not be honor’d with any mark of remembrance by that eminent man with whom you are blessed as your President, I cannot conceive what may have occasioned his Silence. Be so kind, if you write Him yet some times, to pay Him my respectful compliments, and assure his Excellency of my highest esteem.
Luzac is a victim of his integrity—he scorned to accept 2000 florins per annum as a compensation for the loss of his office, declaming, that he wished not to feed on the Spirits of his countrÿ, when he could not deserve well of it in the office with which he was entrusted.
I have been so free as to declare to my frend, that the President honoured him with his continued esteem, and Spoke of him in His letters with the warmest admiration: and in this I am persuaded I did only justice to your Sentiments.
Can your Excell: who is convinced of my disinterested attachment to his person, with any propriety, dissipate the excruciating pangs about the future election? Is it so doubtful? more and more your prophesying prospects concerning America are verefying—may her Sons—in time—be wise enough—to choose—what may be—afterwards be obtruded to them! I remember the Saying of the Respectable  Nic: Witzen at amst. in 1745 or 6—advising—at that period—to elect a Stadholder, at present you have it in your power—to choose, and prescribe what conditions you please—in few years the rabble will give you one—against your will—without anÿ conditions—this was verified in 1748.
I dare not importune your Excell with any reveries about Europe; if my fears may be annihilated, and my wishes, for America’s uninterrupted prosperitÿ and unsullied Independence under your firm and wise administration, accomplished, I shall not consider meself totally unhappy in my retirement.
Permit me, to recommend me and my family to your Excell: remembrance, and assure you, that I remain with Sentiments of the highest respect and veneration / Sir! / Your most ob. humble Sert.

Fr. Adr. vanderkemp.